Citation Nr: 1643520	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-06 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to January 25, 2010, for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial increased rating for PTSD, currently evaluated as 70 percent disabling prior to March 7, 2011, and from June 1, 2011.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 11, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel

INTRODUCTION

The Veteran had active service from February 2004 to April 2004 and from November 2004 to March 2006.  Her awards and decorations included the Purple Heart, Army Good Conduct Medal, National Defense Service Medal, Global War on Terrorism Service Medal, Overseas Service Ribbon, Armed Forces Reserve Medal with Device, Combat Action Badge, and Driver and Mechanic Badge.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

As to the Veteran's increased rating claim for PTSD, the Board notes that she is in receipt of a 100 percent rating from March 7, 2011, to June 1, 2011, pursuant to 38 C.F.R. § 4.29 for service-connected disabilities requiring hospital treatment or observation.  As this is the maximum benefit available for that period of time, the claim has been limited as listed above.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.  A transcript of the hearing has been associated with the electronic claims file.

The Board notes that after the final adjudication of the claim the Veteran submitted additional relevant evidence.  In a June 2016 correspondence, however, the Veteran's representative specifically waived initial review by the agency of original jurisdiction (AOJ).  As such, the Board will proceed with adjudication of the claims.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for PTSD was filed on July 27, 2007, more than one year after her separation from service, and entitlement to service connection for PTSD was denied by the RO in a May 2008 rating decision.

2.  The Veteran filed a timely notice of disagreement (NOD) with the May 2008 rating decision on October 23, 2008, and the denial was continued in a September 2009 Statement of the Case (SOC).

3.  On January 25, 2010, the Veteran submitted her next relevant correspondence, which was listed as a "NOTICE OF DISAGREEMENT" in which she indicated that she had an ongoing appeal, but this was not a timely substantive appeal of the September 2009 SOC and was properly considered a new claim for entitlement to service connection for PTSD.

4.  The Veteran's PTSD is manifested by symptoms such as anxiety, depression, loss of interest in activities, problems sleeping, panic attacks, racing thoughts, troubles managing her finances, sadness, worry, fatigue, feeling overwhelmed, an inability to feel pleasure, hopelessness, avoidance behavior, diminished interest and participation in activities, neglect of personal hygiene, sleep problems, memory and concentration difficulties, and exaggerated startle response, all resulting in deficiencies in most areas, but less than total social and occupational impairment.

5.  The Veteran's claims for entitlement to service connection and, by extension, entitlement to TDIU were received by the RO on January 25, 2010.

6.  From January 25, 2010, the Veteran met the schedular requirements for a TDIU.

7.  Prior to August 11, 2010, the Veteran's service-connected disabilities did not prevent her from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 25, 2010, for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for a disability rating greater than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2015).

3.  Prior to August 11, 2010, the criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a letter in December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal during the hearing; obtained information concerning the Veteran's symptoms and her arguments regarding why TDIU was warranted prior to August 11, 2010, and entitlement to service connection for PTSD warranted prior to January 25, 2010.  Significantly, neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records have been obtained, to the extent possible.  Records from the Social Security Administration (SSA) also have been associated with the electronic claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that she felt were relevant to the claims.

The RO provided the Veteran multiple appropriate VA examinations, most recently in June 2013.  The examination reports are thorough and supported by outpatient treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living and occupational functioning.  As such, the Board finds the reports sufficient on which to base a decision in this matter.  

Factual Background

A June 2006 VA treatment record diagnosed depression.  The Veteran reported a close relationship with her mother and siblings.  Her fiancé had moved to the area from Michigan and she had several friends in the area and elsewhere with whom she kept in contact.  Subsequent records included diagnoses of adjustment disorder and PTSD.
In April 2007, the Veteran took a leave of absence from work due to symptoms that included: sadness, worry, fatigue, feeling overwhelmed, an inability to feel pleasure, racing thoughts, sleeplessness, and hopelessness.  The record included the Veteran's report of combat service in Iraq and incurring a shrapnel injury to the right shoulder.  Thereafter, she had not wanted to return to the field, but had done so with the help of Prozac.  Since service, she had stopped the Prozac and had been feeling depressed.  The treatment provider diagnosed PTSD, history of depression, and rule out mood problem.  In May 2007, the Veteran reported that her mental health problems had been present her entire life, with an increase at age 14.  Following treatment, she had been fine until she went to Iraq.  The Veteran's parents had been divorced since she was 5.  She saw her father every few months and indicated that she did feel loved within her family.  

The Veteran was afforded a VA examination in November 2007.  The examiner noted that private records included diagnoses of PTSD with a history of depression and a rule out diagnosis of mood disorder.  The Veteran was married and had frequent contact with both her parents.  She generally had contact with her mother and siblings living in the area once or twice per week and saw her father and siblings in Wisconsin every two or three months.  After discussing her symptoms and contentions as to why they were related to active service, the examiner diagnosed major depressive disorder, recurrent and mild.  The examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.  As to the major depressive disorder, the examiner indicated that it was less likely than not caused by service because it had begun in mid-adolescence prior to service.  That said, the examiner indicated that an opinion as to whether the depression had been aggravated by service could not be determined without treatment records from when she was 14 and post-service private treatment records from after May 2007.

Thereafter, the Veteran submitted the requested private records.  These records indicated that prior to service, in November 2001, the Veteran overdosed on Ceraqual and passed out at school.  She was taken to the emergency room and forced to drink charcoal.  She was diagnosed with major depression and anxiety disorder not otherwise specified.  The Veteran was seen several times by a mental health professional, but from January 2002 her problems were managed by her general practitioner.  In September 2002, however, the Veteran reported that the previous month she had experienced significant changes, with numerous tearful episodes, loneliness, feelings of hopelessness, increased agitation, and feeling physically ill.  Stressors included conflict with her boyfriend, a terminally ill cat, and a change in her household situation with her 7-year old sister moving back in to the house.  She reported that over than going to work she had only left the house four times that summer.  She considered it her safe haven and had experienced panic attacks when leaving home.  

Post-service private treatment records continued to show treatment for mental health problems that included depression and PTSD.

A subsequent May 2008 medical opinion by the November 2007 examiner concluded that it was at least as likely as not that the Veteran's pre-existing major depressive disorder was permanently aggravated beyond its natural progression by service, specifically due to her exposure within the Iraqi war theater.  Again, however, the examiner could not determine the exact extent or severity that her depressive disorder was exacerbated by combat exposure.  The rationale was the same as that discussed in the November 2007 examination report.  

In February 2009, the Veteran's VA psychiatrist gave her a note restricting her working to 8-hour non-consecutive day shifts with a maximum of 2 shifts per week.  The restriction was to last for 30 days.  In March 2009, her work restrictions were extended to 3 8-hour shifts per week.  That schedule was continued in May 2009.  Another May 2009 letter from the psychiatrist anticipated that the work restrictions would be required for at least 6 months.    

In September 2009, the Veteran's work restrictions were altered to 5 4-hour shifts per week.

In December 2009, the Veteran attended her counseling session without her husband, who did not want to attend and told her that he wanted a divorce.  Due to her marital problems, the Veteran had been spending a lot of time at the pool hall, playing pool and drinking.  On examination, she was noted to have poor memory and concentration, but denied delusions, hallucinations, or suicidal or homicidal ideations.  

In March 2010, the Veteran was socially isolating, but expressed interest in taking a cooking class.  The treatment provider found it positive that the Veteran was uninterested in going to bars, due to her history of alcohol abuse.  Other March 2010 treatment records indicated that the Veteran's relationship with her husband was "so much more positive now."  They had planned a honeymoon (after 4 years of marriage) to the Caribbean.  In June 2010, however, the Veteran's husband moved out and asked for a divorce.  She wanted to work on the marriage, but realized that it was likely not an option.  She had not been sleeping well, had experienced several panic attacks, had racing thoughts, and had increased anxiety and depression.  

In August 2010, the Veteran reported that she was not sleeping well and experiencing daily panic attacks, with racing thoughts and increased anxiety / depression.  Allegations had been made by her employer that the Veteran was having sexual relations with the inmates, which she emphatically denied.  Others at work were aware of the allegations and this had caused her anxiety and PTSD symptoms to escalate beyond her ability to modulate them while in the work environment.  

A September 9, 2010, letter from the Veteran's treating psychiatrist indicated that "Given stress of current work experience, you are unable to perform the functions of your current job."  

In October 2010, the Veteran reported that she did not feel she was emotionally well enough to be in a relationship and had not been dating.  Her divorce proceedings were ongoing.  She had been unable to attend work due to allegations made by her employer about having sexual relationships with inmates, which she denied.  The Veteran reported problems sleeping, almost daily panic attacks, racing thoughts, loss of interest in activities, and an inability to manage her finances.  On examination, her appearance was disheveled, but her speech was normal and she denied perceptual disturbances or suicidal or homicidal ideation.  
An October 27, 2010, letter from her treating psychiatric recommended that the Veteran "BE OFF OF WORK MONDAY NOVEMBER 1, 2010."  A November 1, 2010, letter from the Veteran's treatment provider indicated that due to the stress of her current work experience she would be unable to perform the functions of the current job until March 1, 2011.  A November 5, 2010, letter from the Veteran's VA treating physician and psychologist indicated that due to her depressed mood, anxiety, and heightened stress sensitivity that she had been unable to work since August 11, 2010.  

A December 2010 VA treatment record indicated that her divorce had been finalized earlier that month.  She denied suicidal or homicidal ideation and she anticipated feeling better with the divorce finalized, although her ex-husband had been texting her which distressed her.  The Veteran was spending the holidays with her mother, but otherwise had been generally socially isolative and not leaving the apartment.  

On March 7, 2011, the Veteran was admitted to an in-patient PTSD program, based on problems with depression, anxiety, problems dealing with stress, and isolative tendencies.  

The Veteran was afforded a VA examination in March 2011.  The Veteran reported that her ex-husband had sought a divorce during a period when he was dealing with his own mental health problems and now that he was getting treatment was very interested in getting back together.  She reported that she had been on and off work since September 2006 and had not worked at all since August 2010, as she had been deemed unable to work by her treating psychiatrist.  The Veteran had been admitted to the VA inpatient PTSD program on March 7, 2011, for a 9-week program.  She reported anxiety and depression, but denied suicidal or homicidal ideation.  The Veteran reported recurrent nightmares and recollections, avoidance behavior, diminished interest and participation in activities, neglect of personal hygiene, sleep problems, memory and concentration difficulties, and exaggerated startle response.  On examination, the Veteran was appropriately dressed and groomed, but had a depressed affect and intermittent eye contact.  She was fully oriented, with coherent and logical speech.  Memory did not appear to be significantly limited.  The Veteran's GAF score was 46.

The Veteran was released from her VA in-patient treatment on May 6, 2011.

After her release, later in May 2011, the Veteran was living with her mother, but was looking for an apartment of her own.  In August 2011, she was still living with her mother.  

The Veteran was afforded a VA examination in June 2013.  The examiner noted that since the Veteran's release from in-patient treatment in May 2011 that her records indicated GAF scores of 57, indicating moderate, stable symptoms.  The Veteran reported that not working had significantly helped her symptoms, although it was kind of boring not to be working.  She hoped to be able to work again, or at least go to school.  Avoiding triggers also helped, as did her treatment and medication.  She did not drink to get intoxicated and was not using illegal drugs.  The Veteran did go out drinking once a month with her boyfriend, but mostly would listen to music and dance.  They had been dating since February 2013 and she found the relationship to be healthy and positive.  Her boyfriend also had a young son, with whom the Veteran enjoyed spending time.  The Veteran lived alone, but her mother and sister were close by and she was close to her step-father.  She also had 1 to 2 good friends and enjoyed riding motorcycles and playing pool.  The Veteran stayed busy with hobbies (including motorcycles and crafts), her hairless cat, and helping her family, which made her feel wanted and useful.  Her psychosocial functioning was improving due to her relationship with her boyfriend and his son.  On examination, the Veteran was clean and neatly groomed.  Speech and psychomotor activity were unremarkable.  She had an appropriate affect.  Her attention was intact and she was fully oriented.  Thought processes and content were unremarkable.  The Veteran did experience continued sleep problems.  She denied hallucinations, inappropriate behavior, obsessive / ritualistic behavior, panic attacks, and suicidal or homicidal thoughts.  Impulse control was good and there were no thoughts of violence.  She was able to maintain minimum personal hygiene standards.  Her memory was normal.  The examiner noted that the Veteran had not been working since September 2009 and had been deemed unable to continue working by her VA treating psychologist.  

VA treatment records include multiple denials of suicidal or homicidal ideation and findings that the Veteran's grooming was adequate.  In November 2013, the Veteran reported anxiety and depression involving her sister's pregnancy and that she felt that her sister "stole" the Veteran's right to be the first one in the family to have a baby.  She also was angry with her mother for being excited about becoming a grandmother.  The Veteran was engaged and not actively trying to get pregnant, although during her prior marriage she had been unable to conceive.  She reported that she had been distancing herself from her mother and had been getting closer to her father.  The Veteran described her relationship with her sister as contentious and competitive.  On examination, the Veteran was fully oriented, with appropriate thought content, no suicidal or homicidal ideation, and intact memory and cognition.  

During her June 2016 Board hearing, the Veteran discussed how she had served as a corrections officer until being forcibly transferred to an office administrative position due to her PTSD symptoms.  In the office position, the Veteran worked no more than 20 hours per week or 4 hours per day.  She also called in sick about once per week because she was having difficulty leaving her house and dealing with people.  The Veteran believed that she was making about $200 per week and $13.46 per hour at that time.  From January 2010 to August 2010, when she stopped working, she earned between $10,000 and $12,000.  She argued that during this period, her office position represented no more than marginal employment.  As to the effective date claim, the Veteran asserted that the June 2009 Statement of the Case (SOC) failed to consider VA treatment records after December 2008, although they were aware that she was receiving ongoing psychiatric care.  The Veteran also had discussed filing a substantive appeal to the June 2009 SOC with her representative, but conceded that no appeal appeared to have been submitted to VA.  

Following the Board hearing, the Veteran submitted pay statements that showed she earned $8,267.95 during 2010.  In addition, she had earned $28,621.47 in 2007, $26,884.26 in 2008, and $12,515.32 in 2009.  Her hourly pay rate was $13.97 and she worked, at most, 40 hours in a two week period.  

Earlier Effective Date

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(b) (2015).

In this case, the Veteran separated from active service in March 2006.  She did not submit a claim of entitlement to service connection for PTSD within one year of her discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.

Effective in March 2015, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  However, prior to the date, and including the time period involved in this appeal, the terms "claim" and "application" meant a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014).

On July 25, 2007, the Veteran brought a claim for entitlement to service connection for PTSD.  A May 2008 rating decision denied entitlement to service connection for PTSD and major depressive disorder.  PTSD was denied because the November 2007 VA examiner concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD as required by controlling regulations.  The rating decision noted that treatment records did include a treating diagnosis of PTSD.  As to the depressive disorder, the rating decision concluded that there was no aggravation of a pre-existing depressive disorder because the Veteran's current symptoms resulted in mild to moderate impairment of social and industrial functioning, which was better than her functioning in 2001 prior to service.  
Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2015).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2015).  

In October 2008, the Veteran submitted a timely NOD as to the denial of her PTSD claim.  The NOD included the Veteran's assertions that she met the criteria for PTSD based on her in-service combat injury and that her depression prior to service involved temporary prescription of medication and that post-service she was on much more medication and that her symptoms were more severe.

The resulting June 2009 SOC noted the Veteran's combat service, in-service injury, and multiple diagnoses of PTSD.  The SOC also noted that the November 2007 VA examiner had not found the Veteran to meet the DSM-IV criteria for a diagnosis of PTSD and that a rationale for that conclusion was provided.  As such, the VA examiner's opinion was afforded greater probative weight than the other diagnoses of record.  As to the major depressive disorder, the SOC noted the Veteran's arguments that her current depression was worse than that prior to service, but concluded that the evidence of record showed major depression that was improving with medication management and that the VA examiner's opinions were inadequate to grant entitlement to service connection because the initial opinion was speculative in nature and the second opinion was unable to state the extent of aggravation without resorting to speculation.

An appeal of an SOC requires a timely substantive appeal.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information, specifically identifying the issues being appealed and specific arguments relating to errors of fact or law in the denial of the claims.  38 C.F.R. § 20.202.  To be timely, a substantive appeal to the Board of a claim must be submitted within 60 days of the date of mailing of the SOC or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed (in this case the May 2008 rating decision).  38 C.F.R. § 20.302(b).  If a timely substantive appeal is not received prior to the expiration of the above, the rating decision becomes final and new and material evidence is required to reopen the claim.  Id; 38 C.F.R. § 20.1103 (2015).

In this case, the Veteran had until one year after the May 2008 rating decision (May 2009) or until 60 days after the June 2009 SOC (August 2009), whichever was later.  Therefore, she had until August 2009 to submit a timely substantive appeal.  The Veteran did not submit any statement to VA within the above time limits that could be considered a substantive appeal.  In June 2009, she submitted a certified copy of her marriage license and a VA Form 21-686c, Declaration of Status of Dependents, but these cannot be construed as a substantive appeal.  The Veteran stated during her Board hearing that she spoke with her representative about filing an appeal at the same time as discussing the above issue of her dependents and completed the required paperwork for a substantive appeal, but conceded that the record did not indicate that a substantive appeal from that time period was received by VA.

On January 25, 2010, VA received from the Veteran a "NOTICE OF DISAGREEMENT" that included the PTSD and depression claims.  The statement indicated that she had not felt any improvement with medications for her mental health problems and that she had current diagnoses for the problems.  She also indicated that a representative "OUT OF THE GREEN BAY OFFICE, SAT DOWN WITH ME BACK IN JUNE 2009 AND WE FILED AN AP[P]EAL ONLINE, BUT I HAVEN'T HEARD ANYTHING AT THIS TIME WE ALSO COMPLETED FORMS FOR NAME CHANGE AND [] THAT WAS SUCCESSFULLY DONE."

As the January 2010 statement was not a timely substantive appeal as to the original claim for entitlement to service connection for PTSD, it was treated by the RO as a claim to reopen that claim.  Specifically, as noted above, a rating decision becomes final if an appeal is not perfected within the allowed time period.  Because the May 2008 rating became final, new and material evidence was required to reopen the claim.
After the Veteran submitted the January 25, 2010, statement requesting entitlement to service connection for PTSD, the RO found that new and material evidence had been received and accomplished additional development.  In a May 2011 rating decision, the RO granted entitlement to service connection and assigned a 70 percent disability rating, effective January 25, 2010 - the date of her claim to reopen.

The Veteran and her representative assert the effective date for the grant of service connection should date back to at least July 25, 2007, at which time the Veteran filed her initial claim for service connection benefits.  The basis for that assertion is that the September 2009 SOC failed to consider VA treatment records after December 2008, although the RO knew or should have known that the Veteran was receiving ongoing psychiatric treatment.  

As discussed, the May 2008 rating decision is final, as the Veteran failed to submit a timely substantive appeal to the September 2009 SOC.  See 38 C.F.R. § 20.1103.  
There are only two exceptions to the rule of finality of VA decisions, that is, challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

If the grant is based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, which is the case here, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2015).  The Veteran's claim for entitlement to service connection for PTSD was received January 25, 2010, which is the current effective date.  That is the appropriate date based on the law.

It is noteworthy that the Veteran's arguments do not amount to an allegation of CUE.  In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error and if the Veteran wishes to reasonably raise CUE there must be "some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Thus, as a threshold matter, the Veteran must plead CUE with sufficient particularity.  Id.  

Here, it is clear that the Veteran never, with any specificity, alleged CUE with the May 2008 rating decision.  Rather, the Veteran argues that the September 2009 SOC was inadequate because they failed to obtain VA treatment records after December 2008.  In that regard, a breach of the duty to assist cannot constitute CUE.  38 C.F.R. § 20.1403(d)(2); see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  Even were the Board to presume that the VA treatment records from December 2008 to the time of the September 2009 SOC were constructively part of the record pursuant to Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), the basis for the prior denial relied on the November 2007 VA examination reports findings that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and gave this finding greater probative weight than the VA and private treatment records diagnosing PTSD.  The records from December 2008 to September 2009 merely continued the diagnoses of PTSD made previously that the RO found of less probative weight than the findings of the November 2007 VA examiner.  Thus, the Veteran's arguments cannot be construed as arguing that the correct facts were not available to the adjudicators or that some other specific "error" was made.  Rather, at most the Veteran would be disagreeing with the RO's analysis of the facts and weighing of the evidence.  Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell v. Principi, 3 Vet. App. 310 (1992).

As noted, the Veteran filed a claim to reopen the issue of entitlement to service connection for PTSD on January 25, 2010.  The May 2011 grant was based on the submission of new and material evidence.  Therefore, the effective date is limited to the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  That date is January 25, 2010.

There is no legal basis to award an effective date prior to January 25, 2010.  The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original or reopened claim for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Increased Rating

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board initially notes that the Veteran has or had additional diagnosed psychiatric disorders for which service connection is not in effect, such as major depressive disorder and anxiety disorder.  However, as it is unclear what symptoms are attributable to the service-connected and non-service connected disabilities, the Board will afford the Veteran the benefit of the doubt and presume that all symptoms and manifestations noted during the period under consideration in this appeal are attributable to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the Board is precluded from differentiating between symptomatology attributed to service-connected disability and non service-connected disability in the absence of medical evidence which does so).

As discussed above, currently the Veteran's disability rating is 70 percent for her service-connected PTSD.  The Veteran claims the rating does not accurately depict the severity of her condition.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100
38 C.F.R. § 4.130, DC 9411 (2015). 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id at 117-18.  

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board recognizes that GAF scores are not utilized in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders).

The Board concludes that the objective medical evidence and the Veteran's statements regarding her symptomatology show disability that more nearly approximates that which warrants the assignment of a 70 percent disability rating.  See 38 C.F.R. § 4.7 (2015).  

In reaching that conclusion, the Board notes that the Veteran's symptoms include: anxiety, depression, loss of interest in activities, problems sleeping, panic attacks, racing thoughts, troubles managing her finances, sadness, worry, fatigue, feeling overwhelmed, an inability to feel pleasure, hopelessness, avoidance behavior, diminished interest and participation in activities, neglect of personal hygiene, sleep problems, memory and concentration difficulties, and exaggerated startle response.  

A rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment, and her symptoms as described above are not on par with the level of severity contemplated by the total rating.  Although the Veteran clearly has a serious disability, the evidence does not show that there is total occupational and social impairment.  She does not have symptoms such as gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  As such, her symptoms, at most, more closely approximate those for a 70 percent rating.  The Board recognizes that the Veteran reported problems with memory and concentration during the appellate time period; however, there is no indication or suggestion that these problems rose to the level of severity contemplated for a 100 percent rating, namely forgetting one's own name or those of family or close friends.  

As to occupational functioning, the Veteran has been granted entitlement to TDIU based on her PTSD symptoms.  As such, total occupational impairment is found.    

As to social functioning, the Board finds that the Veteran has not had total impairment of social functioning at any time during the appellate period.  During the initial period of appeal, the Veteran was married to her first husband and they had an intermittently troubled relationship that ultimately ended in divorce.  The Veteran, however, wanted the relationship to continue and the record indicates that they separated due in large part to mental health problems on the part of her husband.  The Veteran has since gotten engaged and the record indicates that their relationship has been stable.  Her fiancé has a son, with whom the Veteran also enjoys spending time.  In addition, the Veteran maintains a relationship with her parents and siblings.  There have been periods of troubles with many of these individuals, but the record indicates that the Veteran remains able to interact with these individuals.  The Veteran also has 1 or 2 friends and enjoys interacting at bars while playing pool and dancing.  The Veteran has considerable social isolation; however, the evidence indicates that she retains the ability to interact at least with family and close friends.  The Board does not find the foregoing to represent total social impairment for any period on appeal. 

Thus, the Veteran does not have both total social and occupational impairment sufficient to warrant a total schedular rating.  She does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating currently assigned.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 70 percent rating.  

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating greater than 70 percent is not warranted for any period of time on appeal.  See Fenderson, 12 Vet. App. at 119.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including anxiety, depression, loss of interest in activities, problems sleeping, panic attacks, racing thoughts, troubles managing her finances, sadness, worry, fatigue, feeling overwhelmed, an inability to feel pleasure, hopelessness, avoidance behavior, diminished interest and participation in activities, neglect of personal hygiene, sleep problems, memory and concentration difficulties, and exaggerated startle response.  The current 70 percent rating contemplates these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate her for her disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of her service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU prior to August 11, 2010

A claim for a TDIU is a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for TDIU is a claim for increased compensation and the effective date rules for increased compensation apply to a TDIU claim).

A Veteran may be awarded a TDIU rating if the evidence shows that he or she is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable as 60 percent disabling or more, or, if there are two or more disabilities, there shall be at least one disability ratable as 40 percent disabling or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In this case, for the period from January 25, 2010, the Veteran meets the requirements for a single ratable disability of 40 percent or more and a combined rating of 70 percent or more.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGC 75-91.  The issue is whether the Veteran's service-connected disabilities preclude her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Marginal employment is not considered to be substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).

In determining whether the Veteran is entitled to a TDIU, neither her nonservice-connected disabilities nor her age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability; that is, whether the Veteran is unable to secure or follow any form of substantially gainful occupation consistent with her education and occupational experience.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). 

A claim for TDIU is a claim for increased compensation if, as in this case, the "disability upon which entitlement to TDIU is based has already been found to be service connected."  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased initial rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015).  

In this case, as discussed above, the Veteran filed a petition to reopen a previously denied claim for entitlement to service connection for PTSD on January 25, 2010, which encompassed a claim for entitlement to TDIU.  The Veteran contends that the effective date of her TDIU should be from the date of her original claim for entitlement to service connection, filed in July 2007.  For the same reason discussed above with respect to the PTSD claim, the Board does not find that an effective date prior to January 25, 2010, is warranted.  As such, the earliest date that entitlement to TDIU could be awarded is from January 25, 2010.  

In this regard and as outlined above, the Veteran was working part time as a corrections officer for the period from January 25, 2010, to August 11, 2010, the date from which entitlement to TDIU currently is in effect.  The Veteran's VA treating psychiatrist wrote several letters to her employer prior to and during this time period discussing the Veteran's limitation of hours and work duties.  The record indicates that her employer complied with these requirements until she stopped working altogether on August 11, 2010.  

As the Veteran was working during the entirety of the time period from January 25, 2010, to August 11, 2010, the primary question at issue is whether such employment was marginal in nature, as argued by the Veteran and her representative.  In support of that claim, she has provided her pay records for the relevant time period, which indicate that for the fiscal year of 2010 she earned a total of $8,267.95.  

The Board concludes that the evidence of record is not reflective of marginal employment for the period from January 25, 2010, to August 11, 2010.  For the period of the year prior to ceasing work on August 11, 2010, the Veteran's earnings exceeded the poverty threshold determined by the Department of Commerce, Bureau of Census, as she earned more than $1,000 per month prior to August 11, 2010, and the poverty threshold for 2010 for an individual under age 65 was $11,344, or less than $1,000 per month.  See United States Census Bureau, "Poverty Thresholds," available online at http://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html (last accessed October 17, 2016).

The Board also concludes that marginal employment was not in evidence for the period from January 25, 2010, to August 11, 2010, on a facts found basis.  The Veteran was employed as a corrections officer at a prison, which clearly was not a family business.  In addition, the job could not be considered a sheltered workshop because, although the facility was able to meet the Veteran's work restrictions prior to August 11, 2010, the record demonstrates that disciplinary procedures, including possible termination, were being contemplated based on the allegations that the Veteran was having sexual relations with the inmates.  In such circumstances, it is clear that she was not working in a sheltered workshop.  

The Board acknowledges the Veteran's assertions that her employment prior to August 11, 2010, was marginal in nature because her PTSD symptoms permitted her to only work part time.  In view of the foregoing evidence and analysis, however, the Board finds that the Veteran is not entitled to an effective date earlier than August 11, 2010, for TDIU.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim for an earlier effective date for TDIU.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to an effective date prior to January 25, 2010, for the grant of entitlement to service connection for PTSD is denied.

Entitlement to an initial increased rating for PTSD, currently evaluated as 70 percent disabling prior to March 7, 2011, and from June 1, 2011, is denied.

Entitlement to TDIU prior to August 11, 2010, is denied.




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


